Citation Nr: 0007881	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-23 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

The veteran filed a claim in May 1997 for service connection 
for frozen feet.  This appeal arises from the June 1997 
rating decision from the Pittsburgh, Pennsylvania Regional 
Office (RO) that denied the veteran's claim for service 
connection for a frozen feet.  A Notice of Disagreement was 
filed in July 1997 and a Statement of the Case was issued in 
July 1997.  A substantive appeal was filed in August 1997 
with no hearing requested. 


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
current disability of the feet to a frostbite injury in 
service; the claim is plausible.

2.  Frostbite of the feet had its onset during military 
service.


CONCLUSION OF LAW

Frostbite of the feet was incurred during military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show that battles and 
campaigns he served 

in included Ardennes, France, Normandy, Rhineland, and 
Central Europe.  The veteran's military occupational 
specialty was telephone and telegraph lineman.  The veteran 
served with Btry A 29th F. A. Bn. Awards and decorations 
received include Good Conduct Medal and European African 
Middle Eastern Ribbon with 5 Bronze Service Stars.  A 
separation record indicates that the veteran's military 
occupation was a telephone and telegraph lineman and he 
served with the wire section of a field artillery unit during 
the allied campaign in Europe.  He laid wire between 
observation posts and battalion headquarters and from 
battalion headquarters to gun batteries.  He installed 
switchboards and field telephones.  He serviced lines and 
repaired breaks.  He also operated a switchboard.  

On a service induction examination in March 1943, no history 
of foot problems was reported.  On examination, the veteran's 
feet were clinically evaluated as normal.

On a separation examination in October 1945, no history of 
foot problems was reported.  On examination, the veteran's 
feet were clinically evaluated as normal.

In May 1997, the veteran filed a claim for service connection 
for frozen feet.

By rating action of June 1997, service connection for frozen 
feet was denied.  The current appeal to the Board arises from 
this denial.

In a statement in July 1997, the veteran reported that he did 
not have time to go to sick call for his feet in service due 
to the battle activity in the European Theater.  

On a VA examination in March 1998, it was noted initially 
that there were no medical records available for review.  The 
veteran reported a history of being a World War II combat 
veteran who served with the Fourth Division at the Battle of 
the Bulge in December 1944.  At that time, he served in an 
infantry unit and was exposed to the elements for 24 hours 
without a break.  During this offensive, the temperatures 
reached as low as 33 degrees below zero.  He described that 
at that time, both of his feet were blue to above the ankle.  
As to treatment, he apparently was treated with a snow pack 
in the field.  He had not had any treatment since service.  
The veteran denied any digital amputations but did have a 
toenail removed from his right great toe.  He had cold 
sensitization and hyperhidrosis when it was hot.  He had 
paresthesia and numbing of both feet.  He had recurrent 
fungal infections.  The veteran had a dystrophic nail on the 
great toe of both feet.  There was only a small remnant 
remaining on the right.  The veteran described that his cold 
feet kept him awake at night.  His feet were cold no matter 
the season.  The only treatment that the veteran had used 
over the years was to wear insulated stockings.  The 
diagnoses included frostbite, onychomycosis secondary to 
frostbite and possible peripheral vascular disease secondary 
to frostbite.  The veteran was to have additional testing 
done.

A VA podiatry record from April 1998 indicates that the 
veteran reported a history of thermal injury.  He was being 
seen for analysis of fungus of the left hallux.  A Lotrimin 
solution was prescribed.   

On a July 1998 VA addendum to the March 1998 VA examination, 
it was reported that Doppler studies had been performed on 
both of the veteran's legs which revealed marked blunting of 
the impulses in his hallux on the right side, which was 
certainly consistent with a probable frostbite injury in the 
past.  The x-rays were normal.  A podiatry consult was 
obtained, but the results were not available.  However, it 
was believed that enough information was available from the 
diagnostic tests performed that a decision should be able to 
be made.  The impression included frostbite, particularly 
right foot.

In a statement in December 1998, the veteran's wife reported 
that the veteran had to wear insulted shoes and his feet were 
always cold as ice.  He would wake up during the night to try 
to get his feet warm.  

II.  Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the 

Department of Veteran Affairs shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A.  § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

Additionally, where a claim for service connection is brought 
by a veteran who engaged in combat, the Board must apply 38 
U.S.C.A. § 1154 (West 1991), which provides that satisfactory 
lay or other evidence that a disease or an injury was 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154.  In other words, this 
statute serves to make it easier for a combat veteran to meet 
the first requirement of establishing a well-grounded claim 
for service connection.  However, the statute does not 
address the second and third requirements in establishing a 
well-grounded claim; that is, the question of either current 
disability or nexus to service, both of which require 
competent medical evidence.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  In summary, the provisions of 38 U.S.C.A. 
§ 1154 serve only to relax the evidentiary requirements for 
determining what 

happened in service.  The veteran must still meet the other 
criteria necessary to establish a well-grounded claim, 
including providing competent evidence of a current 
disability and medical evidence showing a nexus between a 
current disability and service.  See Arms v. West, 12 Vet App 
188 (1999). 

The veteran is claiming that he currently has residuals of 
frozen feet that were incurred during combat service.  In 
view of the veteran's service in Europe during World War II 
during which time he served with a field artillery unit 
during the allied campaign in Europe laying wire in a combat 
zone, the Board will concede that he had combat service.  In 
accordance with 38 U.S.C.A. § 1154, the veteran has met the 
first requirement under Caluza of establishing a well-
grounded claim.  He has also presented evidence of a nexus 
between the in-service frostbite and his currently diagnosed 
frostbite.  In this regard, a VA physician, after noting the 
veteran's history of frostbite in service, diagnosed him with 
this same condition.  Because his service episode of 
frostbite is the only one mentioned to the physician, the 
Board finds that this is sufficient to well ground his claim.  
See Hodges v. West, No. 98-1275 (U.S. Vet. App. Jan. 12, 
2000).  Therein, the veteran presented a diagnosis of post-
traumatic arthritis of the knees.  In service, there was 
evidence of treatment of a knee injury.  The diagnosis by a 
physician was post-traumatic arthritis of the knees, which 
the Court noted was based solely on the reported knee injury 
in service.  The veteran's claim is well grounded.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  The first postservice evidence of 
a foot disability was many years postservice.  This evidence 
is contained in the VA examination reports from March 1998 
and July 1998 wherein the veteran was diagnosed with 
frostbite consistent with a probable frostbite injury in the 
past.  The only history of frostbite was that in service.  As 
the veteran has been diagnosed by a VA physician as having 
frostbite attributable to 

military service and there is no evidence to the contrary, 
service connection is established for residuals of frostbite.


ORDER

Entitlement to service connection for residuals of frozen 
feet is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

